Citation Nr: 0430656	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  04-02 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) based on service connection for the cause of the 
veteran's death.

2.  Entitlement to DIC under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The veteran had active service from October 1928 to July 
1934; from March 1936 to June 1941; from January 1942 to 
October 1945; and from May 1948 to September 1957.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 2002.  


REMAND

The Board obtained a specialist's opinion from a VA physician 
in September 2004.  In response, the appellant's 
representative submitted an opinion from a private physician 
in October 2004.  Neither the appellant nor her 
representative waived initial RO consideration of these 
opinions; thus due process requires the Board to return the 
case to the RO for initial consideration of the evidence and, 
if the claim remains denied, issuance of a supplemental 
statement of the case.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

In view of the foregoing, the case is REMANDED to the RO via 
the Appeals Management Center (AMC) for the following: 

The RO should readjudicate the claims for 
entitlement to service connection for the 
cause of the veteran's death, and for 
entitlement to DIC under 38 U.S.C.A. 
§ 1318, taking into account all evidence 
received since the February 2004 
supplemental statement of the case, 
including the VA medical opinion dated in 
September 2004, and the private medical 
opinion dated in October 2004.  If the 
claims are denied, after assuring that 
there has been compliance with the notice 
and duty to assist requirements of the 
law (38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159), the RO should issue a 
supplemental statement of the case to the 
appellant and her representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




